Dissenting Opinion by
Judge Craig:
As the majority opinion indicates, the information before us at the preliminary objections stage of a case may be insufficient for the fullest consideration of some issues. Respondents, rather than shooting from the hip with preliminary objections, in some cases should await the completion of the pleadings, when the issues may be more fully framed by motions for summary judgment or stipulations.
*224But this case need not await such elaboration for its disposition. As the majority opinion has stated, the preliminary objections concerning jurisdiction and standing must be overuled. However, I respectfully dissent from the majority’s conclusion that we should not sustain the respondent’s demurrers as to the legal merits of the petition. ■ The challenged nondiscrimination contract provisions serve only to implement constitutional policies against discrimination and would not violate due process or equal protection, either as to the petitioners or as to non-minority or male applicants or employees.
Therefore I would sustain the demurrers and dismiss these petitions on the ground that petitioners have not pleaded a basis in law for a cause of action.
Judge Williams, Jr. joins this dissent.